Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Japanese patent documents and the PCT patent documents cited in the information disclosure statement of 23 March 2020 and the Korean patent documents cited in the information disclosure statement of 13 August 2021 have all been considered with respect to the provided English abstracts. The office action from the Korean Patent Office cited in the information disclosure statement of 13 August 2021 has been considered with respect to the provided English translation. The Japanese patent documents and the PCT patent documents cited in the information disclosure statement of 23 March 2020 have also been considered with respect to the discussion of these references in the provided Written Opinion and the provide International Search Report, respectfully. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by the Kim et al article.
 	This article teaches core/shell particles of InP/ZnS having a tetrahedral shape and an average edge length of 12.24-17.84 nm. This edge length falls within the claimed side length range. The article clearly anticipates the claimed particles. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 8,679,543.
 	This reference teaches InP/ZnS core/shell particles. The taught particles can have a size in the range of about 2-50 nm (col. 13, lines 25-40), which falls within the claimed size range; and can have a triangular, or tetrahedral, shape (col. 12, lines 66-67). The taught nanoparticles can have an emission peak in range of 550-750 nm (col. 14, lines 8-10), which overlaps the range of claim 2. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference suggests the claimed core/shell particles.
Claims 1, 3, 4, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2018/0033856.
This reference teaches core/shell particles and films comprising them (para 138), where the particle can be pyramidal, or tetrahedral, shaped and having a diameter of 3-50 nm (para 106), which overlaps the claimed range. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The core can be InP or InZnP, (para 71) and the shell comprises zinc, sulfur and selenium (para 72). These core and shell compositions fall within those of claims 1, 3 and 4. The reference suggests the claimed particles and films.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 8,679,543 view of U.S. patent application publication 2017/0247613.
As discussed above, U.S. patent 8,679,543 suggests the claimed particles; but it does not teach the use of these particles in a film. U.S. patent application publication 2017/0247613 teaches InP/ZnS core/shell particles having a size of 2-10 nm are conventionally used in films. Thus one of ordinary skill in the art would have found it obvious to use the particles taught in U.S. patent 8,679,543 in a film this since is a known use of the taught particles. The references suggest the claimed films. 
Allowable Subject Matter
	Claims 7-15 are allowable over the cited art of record. 
	There is no teaching or suggestion in the cited art of record of forming core/shell particles, where the core comprising a Group III element and a Group V element and the shell comprises at a Group II element and a Group VI element by the claimed process where the initial mixed solution comprises a Group III element and a Group II element dissolved therein; adding a Group V source at 130oC of less to the mixed solution and then increasing the temperature of the resulting solution to 200-240oC at a rate of 0.4 oC/min or less to precipitate the core and then adding a Group VI source to the core containing solution to form the shell on the core. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/28/22